Detailed Action
This action is in response to amendments filed on 10/06/2022. 
This action is in response to application filed on 03/22/2021 which a continuation of application no. 15/7195217 (now patent #10955994) filed on 09/28/2017 claiming priority to provisional application no. 62/514335 filed on 06/02/2017 and 62/524592 filed on 06/25/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.
Claims 1-8 are rejected.

Applicant's Response
In Applicant's Response dated 10/06/2022, Applicant amended claims 1, and 7-8.  Applicant argued against various rejections previously set forth in the Office Action mailed on 05/06/2022.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 10/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.



Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chernenkove et al. (US 2017/0357721 A1, referred hereinafter as D1) in view of Perez (“Microsoft Office Apps Skyrocket To The Top Of The App Store Following Pricing Changes”, NPL pages, 1-13, dated: 11/10/2014, referred hereinafter after D5). 


As per claim 1, D1 discloses, 
A method comprising: at an electronic device in communication with a display and one or more input devices, (D1, title, abstract, figure 2).  
while displaying, via the display, a user interface of a first application, wherein the first application is not an app store application for browsing applications available for download to the electronic device, displaying, via the display, a prompt that includes information about a second application available for download to the electronic device, and the prompt including, (D1, figure 1, 0018, 0034-0035 shows/discloses browser interface (e.g. first application not being an app store application) displaying webpage including digital content/application (e.g. prompts) for download/installation).   
a selectable affordance for initiating a process for downloading the second application to the electronic device; while displaying the prompt, receiving, via the one or more input devices, an input corresponding to selection of the selectable affordance in the prompt (D1, figure 1, 0018, 0034-0040, 0045 shows/discloses browser interface (e.g. first application not being an app store application) displaying webpage including digital content/application icons, where selection of the icons/application would cause downloading and/or installation applications/content).    
and in response to receiving the input corresponding to the selection of the selectable affordance in the prompt, initiating the process for downloading the second application to the electronic device without opening the app store application, (D1, figure 1, 0018, 0034-0040, 0045 shows/discloses browser interface (e.g. first application not being an app store application) displaying webpage including digital content/application icons, where selection of the icons/application causes downloading and/or installation applications/content in the browser without opening the app store application).   
D1 fails to expressly disclose – wherein the second application is available for download to the electronic device via the app store application. 
D5 (pages 2-3) discloses wherein the second application (e.g. Microsoft word) is available for download to the electronic device via the app store application as opposed to generally available through websites or brick and mortar stores as known to one of ordinary skill in the art. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the second application is available for download to the electronic device via the app store application.  This would have been obvious for the purpose to increasing market share of users as disclosed by D5 (page 2).  


As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein the user interface of the first application is a web browser user interface of a web browser application of the electronic device, the method further comprising: receiving, via the one or more input devices, an input corresponding to a request to display, in the web browser user interface, a webpage relating to the second application; and in response to receiving the input corresponding to the request to display the webpage relating to the second application: in accordance with a determination that the webpage relates to the second application, concurrently displaying, via the display: the webpage relating to the second application; and the prompt that includes the information about the second application available for download to the electronic device, (D1, figure 1, 0018, 0034-0043, 0045 shows/discloses browser interface (e.g. first application not being an app store application) determining/displaying webpage including digital content/application icons in response to user selections/inputs, where selection of the icons/application causes downloading and/or installation applications/content in the browser without opening the app store application. As shown in figure 1 and described in paragraph 0043, the interface of D1 includes search box for receiving input and providing search results in accordance with the provided terms/keywords, where the search results maybe display of application icons, which upon selection may download and install applications.).


As per claims 7-8:
Claims 7-8 are device and medium claims corresponding to method claim 1 and are of substantially same scope. 
Accordingly, claims 7-8 are rejected under the same rational as set forth for claim 1. 



 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chernenkove et al. (US 2017/0357721 A1, referred hereinafter as D1) in view of Perez (“Microsoft Office Apps Skyrocket To The Top Of The App Store Following Pricing Changes”, NPL pages, 1-13, dated: 11/10/2014, referred hereinafter after D5) in view of Kitamorn et al. (US 10445315 B2, referred hereinafter as D2). 


As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the user interface of the first application is a search user interface… of the electronic device, the method further comprising: receiving, via the one or more input devices, a search input for searching for content relating to a search term; and in response to receiving the search input, displaying, in the search user interface: one or more search results relating to the search term; and the prompt that includes the information about the second application available for download to the electronic device, the second application related to the search term, (D1, figure 1, 0018, 0034-0043, 0045 shows/discloses browser interface (e.g. first application not being an app store application) displaying webpage including digital content/application icons, where selection of the icons/application causes downloading and/or installation applications/content in the browser without opening the app store application. As shown in figure 1 and described in paragraph 0043, the interface of D1 includes search box for receiving input and providing search results in accordance with the provided terms/keywords.).
D1 discloses search interface in electronic device; however, D1 fails to expressly disclose - wherein the user interface of the first application is a search user interface of an operating system of the electronic device.
D2 (figure 2-9, title) shows/discloses wherein the user interface of the first application is a search user interface of an operating system of the electronic device.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the user interface of the first application is a search user interface of an operating system of the electronic device.  This would have been obvious for the purpose using single search box to search multiple domains (e.g. apps, web, local drives) as disclosed by D2 (col. 1, lines 44-49). 
	
	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chernenkove et al. (US 2017/0357721 A1, referred hereinafter as D1) in view of Perez (“Microsoft Office Apps Skyrocket To The Top Of The App Store Following Pricing Changes”, NPL pages, 1-13, dated: 11/10/2014, referred hereinafter after D5) in view of Ahmed et al. (US 2012/0166308 A1, referred hereinafter as D3). 

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
wherein the process for downloading the second application to the electronic device without opening the app store application comprises, (D1, figure 1, 0018, 0034-0043, 0045 shows/discloses browser interface (e.g. first application not being an app store application) displaying webpage including digital content/application icons in response to user selections/inputs, where selection of the icons/application causes downloading and/or installation applications/content in the browser launch bar without opening the app store application. As shown in figure 1 and described in paragraph 0043, the interface of D1 includes search box for receiving input and providing search results in accordance with the provided terms/keywords, where the search results maybe display of application icons, which upon selection may download and install applications in the launch bar of browser.).
D1 fails to expressly disclose - in accordance with a determination that the second application is a paid application: displaying, via the display, an overlay requesting authorization for payment for the first application, the overlay displayed over the user interface of the first application and without displaying the app store application.
D3 (0096-0114, figures 6A-6D) discloses determining/display price of add-on/application in an overlay requesting authorization for payment for the first application, the overlay displayed over the user interface of the first application and without displaying the app store application. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include in accordance with a determination that the second application is a paid application: displaying, via the display, an overlay requesting authorization for payment for the first application, the overlay displayed over the user interface of the first application and without displaying the app store application.  This would have been obvious for the purpose generating revenue from sales of add-on and/or application as known in the art and disclosed by D3. 
	

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chernenkove et al. (US 2017/0357721 A1, referred hereinafter as D1) in view of Perez (“Microsoft Office Apps Skyrocket To The Top Of The App Store Following Pricing Changes”, NPL pages, 1-13, dated: 11/10/2014, referred hereinafter after D5) in view of Kitamorn et al. (US 10445315 B2, referred hereinafter as D2) in view of (Screen captures from Youtube video entitled “How to Download Apps in Google Chrome | How to Download Apps in Chrome web store” uploaded on 01/21/2017 by “Rise&Shine Tutorials”. Retrieved from internet: <https://www.youtube.com/watch?v=7A6M6p0ersY>, referred hereinafter as D4.).  

As per claim 3, the rejection of claim 2 further incorporated, D1 disclose,
wherein the process for downloading the second application to the electronic device without opening the app store application comprises downloading the second application to the electronic device while remaining in the search user interface, (D1, figure 1, 0018, 0034-0043, 0045 shows/discloses browser interface (e.g. first application not being an app store application) displaying webpage including digital content/application icons, where selection of the icons/application causes downloading and/or installation applications/content in the browser launch bar without opening the app store application and while remaining in the search user interface. As shown in figure 1 and described in paragraph 0043, the interface of D1 includes search box for receiving input and providing search results in accordance with the provided terms/keywords.).
As noted above, D1 arguably discloses downloading the second application to the electronic device while remaining in the search user interface; nevertheless, for the sake completeness, D4 (pages 1-6) shows/discloses downloading the second application to the electronic device while remaining in the search user interface.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include in accordance with a determination that the second application is a paid application: displaying, via the display, an overlay requesting authorization for payment for the first application, the overlay displayed over the user interface of the first application and without displaying the app store application.  This would have been obvious for the purpose of allowing user to navigate different apps and/or content for download, thereby generating more revenue as known in the art and/to one of ordinary skill in the art. 
	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chernenkove et al. (US 2017/0357721 A1, referred hereinafter as D1) in view of Perez (“Microsoft Office Apps Skyrocket To The Top Of The App Store Following Pricing Changes”, NPL pages, 1-13, dated: 11/10/2014, referred hereinafter after D5) in view of (Screen captures from Youtube video entitled “How to Download Apps in Google Chrome | How to Download Apps in Chrome web store” uploaded on 01/21/2017 by “Rise&Shine Tutorials”. Retrieved from internet: <https://www.youtube.com/watch?v=7A6M6p0ersY>, referred hereinafter as D4.).  


As per claim 5, the rejection of claim 4 further incorporated, D1 discloses,
wherein the process for downloading the second application to the electronic device without opening the app store application comprises downloading the second application to the electronic device while remaining in the web browser user interface, (D1, figure 1, 0018, 0034-0043, 0045 shows/discloses browser interface (e.g. first application not being an app store application) displaying webpage including digital content/application icons in response to user selections/inputs, where selection of the icons/application causes downloading and/or installation applications/content in the browser launch bar without opening the app store application. As shown in figure 1 and described in paragraph 0043, the interface of D1 includes search box for receiving input and providing search results in accordance with the provided terms/keywords, where the search results maybe display of application icons, which upon selection may download and install applications in the launch bar of browser.).
As noted above, D1 arguably discloses downloading the second application to the electronic device while remaining in the search user interface; nevertheless, for the sake completeness, D4 (pages 1-6) shows/discloses downloading the second application to the electronic device while remaining in the search user interface.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include in accordance with a determination that the second application is a paid application: displaying, via the display, an overlay requesting authorization for payment for the first application, the overlay displayed over the user interface of the first application and without displaying the app store application.  This would have been obvious for the purpose of allowing user to navigate different apps and/or content for download, thereby generating more revenue as known in the art and/to one of ordinary skill in the art. 


Response to Arguments
	Applicant’s arguments filed on 10/06/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 


Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144